COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Powell


ANALEA FLETCHER
                                                                 MEMORANDUM OPINION *
v.      Record No. 0969-08-1                                          PER CURIAM
                                                                    JANUARY 20, 2009
REY ABASTILLAS


                    FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                 Charles E. Poston, Judge

                  (Carl C. La Mondue; La Mondue Law Firm, PLC, on brief), for
                  appellant. Appellant submitting on brief.

                  No brief for appellee.


        Analea Fletcher (mother) appeals the trial court’s order granting custody of the parties’

minor children to Rey Abastillas (father) and visitation to mother. 1 Mother argues that the trial

court erred by (1) finding that there was a material change of circumstances warranting a change in

custody and (2) finding that a change in custody was in the children’s best interests. We affirm the

decision of the trial court.

                                           BACKGROUND

        When mother filed a Motion to Amend Visitation in the Norfolk Juvenile and Domestic

Relations District Court (juvenile court), mother had physical custody of the children and father had

liberal and reasonable visitation. Mother sought a change in visitation because she wanted to move

with the children to the Philippines. Father filed a Motion to Amend Custody, seeking physical


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        1
          Lesa J. Henderson, guardian ad litem for the minor children, filed a letter with the Court
indicating that she believes it is in the children’s best interests to remain in the physical custody
of father and to have liberal visitation with mother.
custody of the children. The juvenile court granted physical custody to father with liberal visitation

to mother and ordered supervised visitation for mother’s new husband. Mother appealed to the

circuit court.

        In the circuit court, mother retracted her statement that she intended to move with the

children to the Philippines. She stated that if she had custody, she would remain in Norfolk with her

new husband. Her new husband underwent a psychological evaluation and was diagnosed with

Avoidant Personality Disorder. After considering the factors in Code § 20-124.3, the circuit court

ruled that mother and father shall have joint legal custody of the children, and father shall have

physical custody. The court awarded mother liberal visitation, and placed no restriction on mother’s

husband’s contact with the children. Mother timely noted her appeal.

                                             ANALYSIS

        The person seeking to modify custody has the burden of proof to show that there has been a

material change in circumstances since the last custody award and that a change in custody would

be in the children’s best interests. Keel v. Keel, 225 Va. 606, 611, 303 S.E.2d 917, 921 (1983).

        “In deciding whether to modify a custody order, the trial court’s paramount concern must

be the children’s best interests. . . . However, the trial court has broad discretion in determining

what promotes the children’s best interests.” Brown v. Brown, 30 Va. App. 532, 538, 518
S.E.2d 336, 338 (1999) (citations omitted). “As long as evidence in the record supports the trial

court’s ruling and the trial court has not abused its discretion, its ruling must be affirmed on

appeal.” Id.

        Mother argues that the trial court erred in finding that there was a material change in

circumstances. She contends that once she stated that she would not move to the Philippines

with the children, there was no change since the last court order. However, the trial court

specifically found the following changes:

                                                 -2-
                1. The mother has remarried;
                2. The mother’s residence has changed;
                3. The father has entered into a romantic relationship with another
                   woman;
                4. The father has changed jobs;
                5. The children have grown older;
                6. The children attend a different school.

Therefore, there were several changes since the last court order.

        Mother next argued that a change in custody was not in the children’s best interests. A

court “shall consider” the factors in Code § 20-124.3 to determine the “best interests of a child”

for custody or visitation. Code § 20-124.3. However, a court “‘is not required to quantify or

elaborate exactly what weight or consideration it has given to each of the statutory factors.’”

Sargent v. Sargent, 20 Va. App. 694, 702, 460 S.E.2d 596, 599 (1995) (quoting Woolley v.

Woolley, 3 Va. App. 337, 345, 349 S.E.2d 422, 426 (1986)). The trial court made specific and

detailed findings for each factor in Code § 20-124.3.

        The trial court also discussed mother’s new husband and his eccentric behavior. Despite the

stepfather’s diagnosis of Avoidant Personality Disorder, the court found that he was not a danger to

the children.

        Mother testified that she would not move to the Philippines if she were awarded custody;

however, the trial court expressed concern over the mother’s desire to move to the Philippines. “It

is well established that the trier of fact ascertains a witness’ credibility, determines the weight to

be given to their testimony, and has the discretion to accept or reject any of the witness’

testimony.” Street v. Street, 25 Va. App. 380, 387, 488 S.E.2d 665, 668 (1997) (en banc). The

trial court concluded that mother wanted to move to the Philippines and that she and her husband

“actively” considered moving there. A move to the Philippines would “deprive the children of

contact with their father” because of the cost of travel and of the question of enforceability of the




                                                  -3-
circuit court order in the Philippines. Given the trial judge’s concerns, we cannot say that he erred

in determining that it was in the children’s best interests to be in father’s custody.

                                            CONCLUSION

        The record supports the trial court’s findings of material changes in circumstances since the

last court order and that the change in custody was in the best interests of the children.

Accordingly, we affirm the judgment.

                                                                                         Affirmed.




                                                  -4-